Title: To Benjamin Franklin from Barbeu-Dubourg, 25 May 1777
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


A Paris ce 25 may 1777
Dubourg a l’honneur de souhaiter le bonjour a Monsieur Franklin et le supplie d’accorder une audience favorable a Mr. Coder dont il lui a deja parlé plusieurs fois, pour qui Mrs. Turgot, de Francés et de Beaumont s’interessent, et qui a divers modeles d’habillement &c. a lui faire voir qui semblent meriter une attention speciale.
 
Addressed: To / Dr. Franklin / Passy
Notation: dubourg / 25 May 77
